97 F.3d 1448
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Abdul SAIYED, Petitioner.
No. 96-535.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 1, 1996.

Abdul Saiyed, Petitioner Pro Se.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Petitioner filed a petition for writ of mandamus, seeking to have this court order the court reporters to transcribe and file in the district court, transcripts of his initial hearing, detention hearing, arraignment, suppression hearing, opening and closing statements, and sentencing hearing.  Petitioner failed to show that he has a clear right to the relief sought and that no other remedy is available.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988);   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  While we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.